

116 SJ 82 IS: Relating to the disapproval of the proposed export to the Government of the Kingdom of Saudi Arabia of certain defense articles.
U.S. Senate
2021-01-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS2d SessionS. J. RES. 82IN THE SENATE OF THE UNITED STATESJanuary 1, 2021Mr. Menendez introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed export to the Government of the Kingdom of Saudi Arabia of certain defense articles.That the issuance of a license to export with respect to the following proposed export to the Government of the Kingdom of Saudi Arabia is hereby prohibited:(1)The transfer to Saudi Arabia of the following defense articles, including defense services and technical data, described in the certification Transmittal No. DDTC 19–105, sent to the Speaker of the House of Representatives and the chairmen of the Committee on Foreign Relations of the Senate and the Committee of Foreign Affairs of the House of Representatives pursuant to subsections (c) and (d) of section 36 of the Arms Export Control Act (22 U.S.C. 2776) on December 22, 2020: 7,500 additional full-up-rounds of Paveway IV Weapon Systems to Saudi Arabia. 